WALDEN, Chief Judge
(dissenting) :
I respectfully dissent. The trial court judgment deemed a multi million dollar real estate contract null and void because it was not closed on or before December 15, 1973 per contract proviso:
“If Buyer does not close on or before December 15, 1973, this Contract shall become null and void and the $300,000.00 mortgage will be paid as outlined herein' and there will be no liquidated damages.”
It is my opinion that the judgment was erroneous in that it turned solely upon the quoted section and totally disregarded the conduct, breaches of the contract, and failures on the part of the seller to perform critical contracted conditions precedent. In other words the trial court determined that this section took precedence over all other sections and that the purchaser had to close on December 15th regardless of the failure of the seller to earlier do what she had promised. For instance, contrary to contract, the seller tardily furnished abstracts only three days before December 15th and the abstracts did not reflect good and marketable title.
The seller should have been required to fully perform the critical conditions which she contracted to perform and the closing date extended accordingly.
There is more but I feel this adequately explains my opinion and vote to reverse and remand.